ORDER GRANTING MOTION TO RESIGN UNDER TERMS OF PERMANENT DISBARMENT

Martin S. Weinberg, whose last known address is 5011 Cliffwood Road, Louisville, KY 40222, has moved to resign from the Kentucky Bar Association under terms of permanent disbarment. Weinberg previously moved this Court to enter an order allowing him to resign under terms of disbarment subject to the condition that he would be able to seek reinstatement after the expiration of five years. The KBA objected to said motion because Respondent did not offer to resign under terms of permanent disbarment. This Court, having been advised of Weinberg’s felony conviction as defined in KRS 500.080, denied the motion, suspended Movant, and directed that disciplinary proceedings against him would continue. Weinberg has now agreed to resign under terms of permanent disbarment. The Court being fully advised, hereby grants his motion and orders that Weinberg be disbarred without *513the possibility of reinstatement, pursuant to SCR 3.480. We also reiterate Respondent’s duty to notify all clients of his disbarment in accordance with SCR 3.390. Further, Weinberg is ordered to pay the costs of this proceeding in the amount of $479.88, for which execution may issue upon finality of this order.
All concur.
ENTERED: August 23, 2001.
/s/ Joseph E. Lambert Chief Justice